                                                                                Case 19-10214 Doc        166-3 Filed 07/23/19 Entered                                                        07/23/19 16:20:47
                                                                                   Desc      Exhibit Exhibit C - Debtors Exhibit No. 1                                                       Page      1 of 1


      The Hermitage Club
      Confidential
      Projected Weekly Cash Flow Analysis
                                                              Week Ending
         7/15/2019                                               Week 1          Week 2        Week 3        Week 4        Week 5         Week 6           Week 7           Week 8        Week 9        Week 10       Week 11       Week 12       Week 13       Week 14       Week 15       Week 16
      Operating Cash Receipts
                   Membership Annual Dues                                -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -
                   Membership and Administrative                         -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -
               -   Existing AR (Collections/Sweep)       0%              -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -
                   Lodging, Food and Beverage                            -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -
                   Snowsports & Mountain Operations                      -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -
                   Clubhouse Amenities                                   -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -
                   Golf Course                                           -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -
                   Restructure Funds Reserve and Other                   -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -
                      Total Receipts                                     -                -             -             -             -              -                  -              -             -           -             -             -                -             -             -             -

      Operating Cash Disbursements
38%                COGS Disbursements                                   -              -             -             -             -                -                   -           -             -              -             -             -             -             -             -             -
                   Admin Payroll                                     11,307         11,307        11,307        11,307        11,307           11,307              11,307      11,307        11,307         11,307        11,307        11,307        11,307        11,307        11,307        11,307
                   Operations Payroll                                 8,025          8,025         8,025         8,025         8,025            8,025               8,025       8,025         8,025          8,025         8,025         8,025         8,025         8,025         8,025         8,025
                   Employee Health Benefits                           1,499          1,499         1,499         1,499         1,499            1,499               1,499       1,499         1,499          1,499         1,499         1,499         1,499         1,499         1,499         1,499
                   Mountain Operations Exp                              -            2,000           -           2,500         2,500            2,000                 -         2,500         2,500          2,000         2,500         2,500         2,500         2,000         2,500         2,500
                   Snowsports Exp                                       -              -             -             -             -                -                   -           -             -              -             -             -             -             -             -             -
                   Golf Course Exp                                      718            718           718           718           718              718                 718         718           718            718           718           718           718           718           718           718
                   Clubhouse Amenity Exp                                -              -             -             -             -                -                   -           -             -              -             -             -             -             -             -             -
                   Food & Beverage Exp                                  -              -             -             -             -                -                   -           -             -              -             -             -             -             -             -             -
                   Other Properties Exp                                 -              -             -             -             -                -                   -           -             -              -             -             -             -             -             -             -
                   Overhead - Utility                                   -              -          20,525           200           -                -                20,525         200           -              -             -          20,725           -             -             -          20,525
                      Total Disbursements                            21,549         23,548        42,073        24,248        24,048           23,548              42,073      24,248        24,048         23,548        24,048        44,773        24,048        23,548        24,048        44,573

      Net Operating Cash Flow                                        (21,549)       (23,548)      (42,073)      (24,248)      (24,048)        (23,548)         (42,073)        (24,248)      (24,048)      (23,548)      (24,048)      (44,773)      (24,048)      (23,548)      (24,048)      (44,573)

      Nonoperating Cash Disbursements & Receipts
                  Loan Obligations                                (1,317,500)                                         -       10,000               -                  -              -       10,000            -             -             -          10,000           -                -          -
                  Equipment, and Insurance Obligations                   -                -          -                -       37,870               -                  -              -       37,870            -             -             -             -          37,870              -          -
                  Berkshire Bank Payments                                -                -       42,500              -                                            42,500            -          -              -             -          42,500           -             -                -       42,500
                  Coldbrook - Water/Sewer Fees                                                                                 75,000            -
                  Real Estate Tax Obligations                                                                                 286,000            -
                  Maintenance Allocation                                 -              -          15,000           -             -              -                 -              -             -              -             -             -             -             -             -             -
                  Professional Fee Escrow                                -              -             -             -          50,000            -                 -              -             -           50,000           -             -             -          50,000           -             -
                  US Trustee/Receiver Fees                               -              -             -             -           1,650            -                 -              -             -            1,650           -             -             -           1,650           -             -
                     Total Nonoperating Cash Flow                 (1,317,500)           -          57,500           -         460,520            -              42,500            -          47,870         51,650           -          42,500        10,000        89,520           -          42,500
                                                                         -              -             -             -             -              -                 -              -             -              -             -             -             -             -             -             -
      Beginning Cash Balance                                             -        1,295,951     1,272,403     1,172,830     1,148,581        664,013           640,464        555,891       531,643        459,724       384,526       360,477       273,204       239,156       126,087       102,039
                                                                         -              -             -             -             -              -                 -              -             -              -             -             -             -             -             -             -
                   Net Operating Cash Flow                           (21,549)       (23,548)      (42,073)      (24,248)      (24,048)       (23,548)          (42,073)       (24,248)      (24,048)       (23,548)      (24,048)      (44,773)      (24,048)      (23,548)      (24,048)      (44,573)
                   Net Nonoperating Cash Flow                      1,317,500            -         (57,500)          -        (460,520)           -             (42,500)           -         (47,870)       (51,650)          -         (42,500)      (10,000)      (89,520)          -         (42,500)
                                                                         -              -             -             -             -              -                 -              -             -              -             -             -             -             -             -             -
                   Total Cash Flow                                 1,295,951        (23,548)      (99,573)      (24,248)     (484,568)       (23,548)          (84,573)       (24,248)      (71,918)       (75,198)      (24,048)      (87,273)      (34,048)     (113,068)      (24,048)      (87,073)
                                                                         -              -             -             -             -              -                 -              -             -              -             -             -             -             -             -             -
      Ending Cash Balance                                          1,295,951      1,272,403     1,172,830     1,148,581       664,013        640,464           555,891        531,643       459,724        384,526       360,477       273,204       239,156       126,087       102,039        14,965
                                                                         -              -             -             -             -              -                 -              -             -              -             -             -             -             -             -             -




                                                                                                                                         HIREHC - Weekly Summary
